DETAILED ACTION
This Non-Final Office Action is in response to claims filed 8/24/2020.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US 2020/0387156 A1), hereinafter Xu.
Claim 1
Xu discloses the claimed method comprising receiving, by a computing device (i.e. autonomous driving system 14 in Figure 1) and via telemetry sensors (i.e. vehicle sensors 12, described in ¶0025-0028) associated with a vehicle, telematics data corresponding to one or more trips taken by the vehicle during a period of time (see Figure 6-8, depicting driver input and inputs 56 captured from the motion planning module 40, where inputs 56 include localization information 44, roadmap information 46, traffic light information 48, speed limit information 50, obstacle information 50, and route information 54, described in ¶0037). In light of the claim language and the Applicant’s specification, “telematics data” may be reasonably interpreted as a combination of manual driver input and data received from vehicle sensors. The telematics data of Xu is received in the methods performed in Figures 6-9, where the input and sensed data is continually received (see ¶0028).
Xu further discloses that the claimed method comprises determining one or more subsets of the period of time based on determining that, during the one or more subsets of the period of time, the vehicle used an autonomous driving algorithm (see ¶0055, with respect to Figure 6, regarding that inputs 56 to the motion planning module 40 are captured at a predetermined period of time t for a time period associated with the demonstrated actual trajectory). Given that inputs 56 and driver input is acquired outside of the learning mode of Figure 6 (see Figures 7-9), the time period in which inputs are captured in Figure 7 may reasonably be interpreted as a “subset” of the period of time. Further, an “autonomous driving algorithm” may be reasonably interpreted as the algorithm executed in step 816 of Figure 6 to determine an optimal trajectory, given that the optimal trajectory is used for autonomous control in step 926 of Figure 7. The execution of autonomous driving is not claimed, only the “use of an autonomous driving algorithm,” which, under the broadest reasonable interpretation, may be interpreted as an algorithm related to autonomous driving.
Xu further discloses that the claimed method comprises determining a performance metric of the autonomous driving algorithm by analyzing one or more portions of the telematics data corresponding to the one or more subsets of the period of time, and comparing the performance metric to one or more other performance metrics associated with one or more different autonomous driving algorithms (see ¶0061-0062, with respect to step 920, regarding the comparison of the optimal trajectory with the demonstrated trajectories, as part of the first stage 912 of the performance evaluation method of Figure 7). The determination of a performance metric is performed in the performance evaluation mode (Figure 7) from the optimal trajectory identified in the learning mode (Figure 6); therefore, the “subset of the period of time” is the same for the optimal trajectory.
Xu further discloses that the claimed method comprises assigning, based on the comparing, an autonomous vehicle score to the autonomous driving algorithm (see ¶0062, with respect to step 920 of Figure 7, regarding the score of optimal trajectories). The assignment of an autonomous vehicle score is performed in performance evaluation mode (Figure 7) based on the optimal trajectory identified in the learning mode (Figure 6).
Claim 2
Xu further discloses sending, based on determining that the autonomous vehicle score satisfies a threshold, an indication of a second autonomous driving algorithm that has a greater autonomous vehicle score as compared to the autonomous driving algorithm (see ¶0063-0066, with respect to steps 922, 930, and 926 of Figure 7, regarding that when the test is passed, i.e. trajectories have at least a predetermined score, the second stage 924 is performed, where the expert driver indicates the autonomous vehicle 10 has not driven satisfactorily and proceeds to step 926 where more training is needed (i.e. learning mode in Figure 6), where in learning mode, cost terms of the optimal trajectory are updated so as to better imitate the expert driver, as described in ¶0056, and thus increase the “autonomous vehicle score” in Figure 7). The sending of an indication is performed in learning mode (Figure 6) in response to passing the test (i.e. “autonomous vehicle score satisfies a threshold”) and a need for more training (i.e. learning mode in Figure 6). Further, an “indication” is interpreted broadly as a signal generated to update the cost weights of the optimal trajectory. There is no claim language indicating to whom or what the indication is being made.
Claim 3
Xu further discloses that the claimed method comprises determining one or more second subsets of the period of time based on determining that, during the one or more second subsets of the period of time, the vehicle did not use the autonomous driving algorithm (see ¶0055, with respect to Figure 6, regarding that inputs 56 to the motion planning module 40 are captured at a predetermined period of time t for a time period associated with the demonstrated actual trajectory). The “second subset” is taught by a second iteration of the learning mode (Figure 6) of Xu, where a different optimal trajectory is determined in step 816. The “autonomous driving algorithm” is interpreted as a first execution of step 816 in Figure 6, as described in detail in the rejection of claim 1.
Xu further discloses that the claimed method comprises determining a second performance metric of the autonomous driving algorithm by analyzing one or more second portions of the telematics data corresponding to the one or more second subsets of the period of time, wherein comparing the performance metric to one or more other performance metrics comprises comparing the performance metric to the second performance metric (see ¶0061-0062, with respect to step 920, regarding the comparison of the optimal trajectory with the demonstrated trajectories, as part of the first stage 912 of the performance evaluation method of Figure 7). The determination of a performance metric is performed in the performance evaluation mode (Figure 7) from the optimal trajectory identified in the second iteration of the learning mode (Figure 6); therefore, the “second subset of the period of time” is the same for the optimal trajectory.
Claim 4
Xu further discloses determining the one or more subsets of the period of time comprises: 
determining one or more first portions of the telematics data which indicate human input via one or more controls of the vehicle (see ¶0053-0054, regarding the determination of vehicle actuation system input from expert driver 66); 
determining one or more second portions of the telematics data which indicate control of the vehicle via the autonomous driving algorithm (see ¶0055, with respect to step 56 of Figure 6, regarding that inputs 56 to the motion planning module 40 are captured at a predetermined period of time t for a time period associated with the demonstrated actual trajectory); and 
determining the one or more subsets of the period of time based on the one or more second portions of the telematics data (see ¶0055, with respect to Figure 6, regarding that inputs 56 to the motion planning module 40 are captured at a predetermined period of time t for a time period associated with the demonstrated actual trajectory, where the optimal trajectory is determined for the time period based on the received input 56).
“Portions” of the subset of the time period may be reasonably taught by different types of data acquired in the subset of the time period. In this case, a “first portion” is the data regarding the vehicle actuation system input, and a “second portion” is the data captured from inputs 56.
Claim 6
Xu further discloses that determining the performance metric comprises determining environmental conditions corresponding to the one or more subsets of the period of time (see ¶0026, regarding that vehicle sensors 12 include environmental sensors to sense information about the surroundings of the vehicle 10, where the sensors are part of inputs 56, as described in ¶0037), wherein the performance metric is based on the environmental conditions (see Figure 7, depicting the first stage 912 of the performance evaluation mode as being based on inputs 56). 
Claim 8
Xu further discloses that comparing the performance metric to the one or more other performance metrics comprises comparing the performance metric with a historical performance metric that corresponds to an older version of the autonomous driving algorithm (see ¶0061-0062, with respect to step 920, regarding the comparison of the optimal trajectories with the demonstrated trajectories, as part of the first stage 912 of the performance evaluation method of Figure 7). Given that the optimal trajectories are first trained in learning mode (Figure 6), it is clear that comparison is made with respect to an “older version” of step 816.
Claims 9, 11-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balakrishnan et al. (US 2021/0024058 A1), hereinafter Balakrishnan.
Claim 9
No reasonable combination of Xu can be made to teach the limitations of dependent claim 9. A second rejection of independent claim 1 is made, so as to properly reject dependent claim 9.
With respect to claim 1, Balakrishnan discloses the claimed method comprising: 
receiving, by a computing device (i.e. on-board computer 108) and via telemetry sensors (i.e. telematics device 114) associated with a vehicle, telematics data corresponding to one or more trips taken by the vehicle during a period of time (see ¶0045, with respect to Figure 1, regarding that on-board computer and telematics device 114 transmits sensor data to server 130); 
determining one or more subsets of the period of time based on determining that, during the one or more subsets of the period of time, the vehicle used an autonomous driving algorithm (see ¶0061, regarding the evaluation of the safety performance of the vehicle over multiple periods of operation, where safety performance evaluation, where sensor data acquired by sensors 112 is used to perform safety performance evaluation, as described in ¶0064; ¶0033, regarding that the vehicle operates as an autonomous vehicle); 
determining a performance metric of the autonomous driving algorithm by analyzing one or more portions of the telematics data corresponding to the one or more subsets of the period of time (see ¶0046, regarding that portions of the sensor data is transmitted to server 130 for evaluating the safety performance of vehicle 114); 
comparing the performance metric to one or more other performance metrics associated with one or more different autonomous driving algorithms (see ¶0063, regarding the comparison of safety performance of a vehicle to other vehicles or types of vehicles); and 
assigning, based on the comparing, an autonomous vehicle score to the autonomous driving algorithm (see ¶0063, regarding ranking the safety performance of the vehicle based on the determined relative safety performance).
With respect to dependent claim 9, Balakrishnan further discloses that at least one of the one or more different autonomous driving algorithms corresponds to a different type of vehicle as compared to the autonomous driving algorithm (see ¶0063, regarding the comparison to different types of vehicles).
Claim 11
Balakrishnan discloses the claimed method (see Figure 3) comprising: 
receiving, by a computing device (i.e. server 130 in Figure 1) and via first telemetry sensors (i.e. telematics device 114 including sensors 112) associated with a first vehicle (i.e. vehicle 102), first telematics data corresponding to a first period of time during which the first vehicle was engaged in autonomous driving using a first autonomous driving algorithm (see ¶0045, with respect to Figure 1, regarding that telematics device 114 transmits sensor data to server 130, where the vehicle operates as an autonomous vehicle, as described in ¶0033); 
receiving, by the computing device and via second telemetry sensors associated with a second vehicle, second telematics data corresponding to a second period of time during which the second vehicle was engaged in autonomous driving using a second autonomous driving algorithm (see ¶0045, with respect to Figure 1, regarding that telematics devices 114 of other vehicles within the environment transmit sensor data to server 130, where the other vehicles operate as autonomous vehicles, as described in ¶0033; ¶0064, regarding the embodiment in which sensor data is acquired by separate sensors 112 at each vehicle 102 in environment 104);
comparing performance metrics of the first telematics data and second telematics data to determine a performance difference between the first autonomous driving algorithm and the second driving algorithm (see ¶0063-0064, regarding that the safety performance of each vehicle is determined based on the sensor data acquired by separate sensors 112 at each vehicle 102 in environment 104, where the safety performance of the two vehicles are compared).
The “autonomous driving algorithms” of each vehicle are distinct, in that the safety performance is evaluated for each vehicle separately based on their respective sensors, in order to perform a comparison, as described in ¶0064. The “first and second time periods” are distinct, in that the “first time period” is associated with the sensor data associated with vehicle 102, and the “second time period” is associated with the sensor data associated with the second vehicle 102 in Figure 1. Additionally, Balakrishnan discloses the evaluation of safety performance over multiple periods of operation, so as to provide more accurate and statistically significant performance metrics that can be compared among vehicles (see ¶0061).
Balakrishnan further discloses that the claimed method comprises transmitting, to a second computing device associated with the first vehicle and based on the performance difference, an indication of the second autonomous driving algorithm (see ¶0065, regarding that the safety performance evaluation performed in ¶0063-0064 is provided to one or more components or devices of technology 100, depicted in Figure 1). Any of the database 136, on-board computer 108, telematics device 114, or computing devices 138 may reasonably teach the “second computing device.” Server 130 may also teach the “second computing device,” in light of ¶0069, regarding that other components may be substituted for server 130 to evaluate safety performance. Further, an “indication of the second autonomous driving algorithm” may be reasonably taught by the presented safety performance evaluation of the other vehicle 102.
Claim 12
Balakrishnan further discloses that transmitting the indication of the second autonomous driving algorithm comprises determining that the performance difference indicates that the second autonomous driving algorithm is safer than the first autonomous driving algorithm (see ¶0063-0064, regarding that the comparison of the safety performance of the two vehicles traveling in the same environment is used to determine a ranking of each vehicle). A rank of safety performance inherently teaches the indication that one of the two vehicles is “safer.” 
Claim 13
Balakrishnan further discloses that the performance difference corresponds to a quantity of user input required during autonomous driving (see ¶0060, regarding that the vehicle’s safety performance is determined based on the number of safety events experienced by the vehicle, where safety events include near-crash events that are detected by evasive maneuvers performed by the driver 106, as described in ¶0053).
Claim 14
Balakrishnan further discloses that comparing the performance metrics of the first telematics data and the second telematics data comprises: comparing a portion of the first telematics data and a portion of the second telematics data based on determining that both portions correspond to similar driving conditions (see ¶0046, regarding that only a portion of the sensor data is transmitted to server 130 for processing safety performance, where in the condition of comparing the safety performance of two vehicles, the vehicles are traveling in the same environment 104, as described in ¶0064), in light of the rejection of claim 11.
Claim 16
Balakrishnan further discloses that transmitting the indication comprises: - 23 -Attorney Docket No..: 006591.02457 
determining a marketed autonomous driving level of the first autonomous driving algorithm; and 
determining, based on the performance difference, that the first autonomous driving algorithm does not meet a threshold associated with the marketed autonomous driving level (see ¶0066, regarding the comparison of the safety performance of the autonomous vehicle to particular levels of safety performance, so as to adjust operation of the vehicle in a safer manner).  
Balakrishnan further discloses that the indication of the second autonomous driving algorithm indicates an actual autonomous driving level of the first autonomous driving algorithm (see ¶0065, regarding that the results of the safety performance evaluation of vehicle 102 is provided, where the safety performance of two vehicles are compared and ranks, as described in ¶0063-0064). An “autonomous driving level” may be broadly interpreted as the rank. Limitations from the specification are not read into the claim language.
Claim 17
Balakrishnan further discloses that the first telemetry sensors comprise a smartphone located in the first vehicle (see ¶0042).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Official Notice.
Claim 5
Xu further discloses that the claimed method comprises determining, based on the autonomous vehicle score, an autonomous driving level for the autonomous driving algorithm (see ¶0062-0063, with respect to step 920 of Figure 7, regarding the validation and scoring of the optimal trajectory, where the optimal trajectory is determined to have at least a predetermined score in step 922). The scores generated for the plurality of optimal trajectories generated in step 918 inherently comprise an “autonomous driving level.” An “autonomous driving level” may be broadly interpreted as the value associated with a score of the autonomously driven optimal trajectory. Limitations from the specification are not read into the claim language.
Xu further discloses causing an indication of whether the autonomous driving level differs from a second autonomous driving level that was previously assigned to the autonomous driving algorithm (see ¶0061-0063, with respect to step 922, regarding the determination that a predetermined number or percentage of the trajectories have at least a predetermined score). Given that the optimal trajectories are first trained in learning mode (Figure 6), it is clear that “previously assigned levels” may be used in the comparison, in response to the determination of more training in step 926 of the performance evaluation mode (Figure 7). Further, the determination of a number of optimal trajectories that pass the test in step 922 determines a difference between optimal trajectories by analyzing their “driving levels” in relation to a predetermined score. The output of step 922 reasonably teaches an “indication.” An “indication” is interpreted broadly as a signal. There is no claim language indicating to whom or to what the indication is being made.
While Xu discloses the display of an alert when the actual trajectories of the vehicle deviate more than a predetermined amount from the optimal trajectory during a coaching mode (see ¶0072, with respect to step 1022 of Figure 8), Xu does not disclose that the indication of whether the autonomous driving level differs from a second autonomous driving level that was previously assigned to the autonomous driving algorithm as being displayed. However, incorporating the display of the results of step 922 in performance evaluation mode (Figure 7) would be capable of instant and unquestionable demonstration, given that the results of step 922 impact the action taken by the expert driver. Specifically, if the test fails, the expert driver must take control and perform more training in learning mode (Figure 6), and if the test passes, the expert driver must observe autonomous operation mode (step 926 of Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Xu, so as to display the indication of whether the autonomous driving level differs from a second autonomous driving level that was previously assigned to the autonomous driving algorithm in Xu, with the predictable result of visually alerting the expert driver on the appropriate action to take while in the performance evaluation mode.
Claim 10
Xu further discloses that the claimed method comprises sending, based on - 22 -Attorney Docket No..: 006591.02457determining that the autonomous vehicle score satisfies a threshold, an indication that the autonomous driving algorithm should not be used (see ¶0063-0066, with respect to steps 922, 930, and 926 of Figure 7, regarding that when the test is passed, i.e. trajectories have at least a predetermined score, the second stage 924 is performed, where the expert driver indicates the autonomous vehicle 10 has not driven satisfactorily in step 930). The sending of an indication is performed in the second stage 924 of performance evaluation mode (Figure 7), where the indication is used to enter learning mode (Figure 6) via step 926. Further, an “indication” is interpreted broadly as a signal generated by the expert driver to indicate unsatisfactory driving. There is no claim language indicating to whom or to what the indication is being made.
Xu does not further disclose that the indication is sent to a second computing device associated with the vehicle. However, it would be capable of instant and unquestionable demonstration to modify the learning module 68 of the autonomous driving system 14, so as to be divided into separate computing devices that handle particular processes, given that dividing processes into separate computing devices of the same vehicle would not impact operation of the processes. Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the learning module that performs method 900 of Figure 7 of Xu, such that method 800 is performed on a second computing device associated with the vehicle, and the indication of Xu is sent to a second computing device associated with the vehicle, with the predictable result of dividing functions among separate controllers, so as to decrease the processing requirements of individual controllers.
Claim 18
Xu discloses the claimed method comprising receiving, by a computing device (i.e. autonomous driving system 14 in Figure 1) and via telemetry sensors (i.e. vehicle sensors 12, described in ¶0025-0028) located in a vehicle, telematics data corresponding to one or more trips taken by the vehicle during a period of time (see ¶0054-0055, with respect to steps 810, 812, 814, and 816 of Figure 6, regarding the actual trajectory and demonstrated trajectory is determined for a time period Δt from expert driver 66 input and inputs 56 captured from the motion planning module 40, where inputs 56 include localization information 44, roadmap information 46, traffic light information 48, speed limit information 50, obstacle information 50, and route information 54). In light of the claim language and the Applicant’s specification, “telematics data” may be reasonably interpreted as a combination of manual driver input and data received from vehicle sensors. The telematics data of Xu is received while in learning mode (see Figure 6).
Xu further discloses determining one or more subsets of the period of time by: 
determining one or more first portions of the telematics data which indicate input by a user (see ¶0059-0060, with respect to step 908 of Figure 7, regarding that the expert driver 66 inputs into the input system 24 a destination and begins to drive the autonomous coach vehicle 10 to the selected destination); and 
determining one or more second portions of the telematics data which indicate control of the vehicle by an autonomous driving algorithm (see ¶0059-0061, with respect to step 914 of Figure 7, regarding that inputs 56 are received that are used to select optimal trajectories of the motion planning module 40, described in ¶0037). The determination of the first and second portions of the telematics data received in learning mode (Figure 6) is performed in performance evaluation mode (see Figure 7).
Xu further discloses that the claimed method comprises:
determining a first performance metric of the autonomous driving algorithm by analyzing the one or more first portions of the telematics data (see ¶0061-0063, with respect to first stage 912 of Figure 7, regarding the first stage of performance evaluation, so as to determine whether selected optimal trajectories have passed the test, e.g., when a predetermined number or percentage of the trajectories have at least a predetermined score, based on inputs provided by input system 24 by the expert driver 66, as described in ¶0060); 
determining a second performance metric of the autonomous driving algorithm by analyzing the one or more second portions of the telematics data (see ¶0063-0064, with respect to second stage 924 in Figure 7, regarding the second stage of performance evaluation, so as to determine whether autonomous driving of the autonomous vehicle 10 is satisfactory and ready for coaching);
comparing the first performance metric and the second performance metric to one or more other performance metrics associated with one or more different autonomous driving algorithms (see ¶0056, with respect to step 818, regarding the comparison of the cost terms of a demonstrated trajectory with an optimal trajectory). 
The determination of the first and second performance metric performed in performance evaluation mode (Figure 7) is used in learning mode (Figure 6), so as to compare cost terms of an optimal trajectory with a new demonstrated trajectory when the optimal trajectories in Figure 7 do not pass the test of step 922, and therefore, more training is needed in step 926 (i.e. learning mode in Figure 6). 
Xu further discloses that the claimed method comprises assigning, based on the comparing, an autonomous vehicle score to the autonomous driving algorithm (see ¶0062, with respect to step 920 of Figure 7, regarding the score of optimal trajectories). The assignment of an autonomous vehicle score is performed in performance evaluation mode (Figure 7) in response to a need for more training (i.e. learning mode in Figure 6), as discussed above, and therefore, the assignment is based on the comparison.
Xu further discloses that the claimed method comprises sending, based on determining that the autonomous vehicle score satisfies a threshold, an indication of a second autonomous driving algorithm that has a greater autonomous vehicle score as compared to the autonomous driving algorithm (see ¶0063-0066, with respect to steps 922, 930, and 926 of Figure 7, regarding that when the test is passed, i.e. trajectories have at least a predetermined score, the second stage 924 is performed, where the expert driver indicates the autonomous vehicle 10 has not driven satisfactorily and proceeds to step 926 where more training is needed (i.e. learning mode in Figure 6), where in learning mode, cost terms of the optimal trajectory are updated so as to better imitate the expert driver, as described in ¶0056, and thus increase the “autonomous vehicle score” in Figure 7). The sending of an indication is performed in learning mode (Figure 6) in response to passing the test (i.e. “autonomous vehicle score satisfies a threshold”) and a need for more training (i.e. learning mode in Figure 6). Further, an “indication” is interpreted broadly as a signal generated to update the cost weights of the optimal trajectory. There is no claim language indicating to whom or what the indication is being made.
Xu does not further disclose that the indication is sent to a second computing device associated with the vehicle. However, it would be capable of instant and unquestionable demonstration to modify the learning module 68 of the autonomous driving system 14, so as to be divided into separate computing devices that handle particular processes, given that dividing processes into separate computing devices of the same vehicle would not impact operation of the processes. Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the learning module that performs method 800 of Figure 6 of Xu, such that step 820 is performed on a second computing device associated with the vehicle, and the indication of Xu is sent to a second computing device associated with the vehicle, with the predictable result of dividing functions among separate controllers, so as to decrease the processing requirements of individual controllers.
Xu further discloses that the claimed method comprises causing the second computing device to install and execute the second autonomous driving algorithm (see ¶0058, regarding the updated cost weights of the optimal trajectory are saved to memory, so as to be used by motion planning module 40).
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Li et al. (US 2021/0387650 A1), hereinafter Li.
Claims 7 and 19
Xu does not further disclose that the telemetry sensors comprise a smartphone located in the vehicle. However, Xu further discloses that other sensors and other input systems that receive input from a user may be used in ¶0025-0030, and thus, it would be obvious to incorporate sensors from a smartphone located in a vehicle as providing additional telematics data.
For example, Li discloses a similar autonomous vehicle system that provides for manual control (see abstract), where an alternative means of vehicle data collection using sensors similar to Xu includes a mobile phone or mobile tablet, which may reasonably be interpreted as a smartphone located in a vehicle (see ¶0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the telemetry sensors of Xu to further comprise a smartphone located in the vehicle, in light of Li, with the predictable result of providing a known alternative means of data collection pertaining to a vehicle.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of ¶0067 of Balakrishnan.
Claim 15
Balakrishnan further discloses that the indication of the second autonomous driving algorithm comprises a prompt to install the second autonomous driving algorithm (see ¶0065, regarding that a graphical user interface presents the safety performance evaluation to a user, where the algorithms used to control the autonomous vehicle is updated in a manner to improve the safety performance evaluation, as described in ¶0067). If it is unclear that the “prompt” discussed in ¶0065 is a prompt to perform the “install” in ¶0067, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graphical user interface of Balakrishnan, so as to provide a prompt to install the second autonomous driving algorithm, with respect to ¶0067 of Balakrishnan, with the predictable result of providing an intuitive means to update the algorithms used to control the autonomous vehicle(s).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, the closest prior art of record, Balakrishnan and Xu, taken alone or in combination, does not teach that the claimed at least one of the one or more different autonomous driving algorithms corresponds to a different type of vehicle as compared to the autonomous driving algorithm, in light of the overall claim. Specifically, no reasonable combination of prior art can be made to teach the combination of features with respect to independent claim 18. Further, it should be noted that while claim 9 is similar to claim 20, independent claim 1 does not incorporate the features of independent claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661